Campbell, J.,
delivered the opinion of the court.
The instruction given for the plaintiff below should have been refused, and both of those refused to the defendant below should have been given. Mrs. McManus acquired nothing by her purchase at the sale under the judgment against Strait. Long before the rendition of the judgment, Strait had parted .with all his interest in the land by his conveyance to Burton, who conveyed to B. McManus; and although the title acquired by McManus by these conveyances was subordinated, by a decree of the Chancery Court, to the prior trust-deed which Strait had executed, his conveyance to Burton divested Strait of all interest in the land, and left nothing in him for the lien of the judgment rendered against him May 6, 1873, to fasten upon. Reversed and remanded.